Citation Nr: 1417888	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  10-32 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral knee disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse.  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to September 1983.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that denied service connection for bilateral knee disabilities (listed as degenerative joint disease of the knees).  

In January 2011, the Veteran testified at a personal hearing at the RO and in December 2013 the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are in the Veteran's claim file.

The Veteran, a layman, cannot be expected to know precisely from what knee disability/disabilities he suffers.  The issue has been recharacterized to comport with the evidence of record.


FINDING OF FACT

The Veteran's current bilateral knee disabilities had their onset in service.


CONCLUSION OF LAW

The criteria for service connection for bilateral knee disabilities have been met.  38 U.S.C.A §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for bilateral knee disabilities.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

The Veteran contends that he his bilateral knee disabilities that are related to service and that he was treated for bilateral knee problems during service and since service.  

The Veteran's service treatment records indicate that he was treated for right knee and left knee problems on multiple occasions during service.  A March 1978 treatment entry noted that the Veteran complained of knee pain for two days.  It was noted that he had a history of an injury six months earlier and as a child.  The Veteran indicated that he had chronic pain, which was intermittent, without swelling, locking, or giving out.  The assessment was chronic knee pain of unknown etiology.  

A June 1978 entry related a diagnosis of bilateral chondromalacia of the patellae.  

A June 1978 consultation report noted that the Veteran complained of bilateral knee pain since February 1977, with his right knee pain greater than the left knee pain.  He reported that the pain was intermittent and that it increased with activity.  It was noted that the Veteran had an injury a year earlier with blunt trauma and twisting of the right knee.  The impression was probable bilateral chondromalacia of the patellae.  

A July 1978 treatment entry noted that complained of pain in both legs, with an assessment of chondromalacia.  

A May 1980 treatment entry related that the Veteran complained of chronic, recurrent, bilateral knee pain for two years.  The impression was bilateral chondromalacia of the patellae.  A May 1980 consultation report indicated that the Veteran complained of left knee pain since 1977.  The impression was bilateral chondromalacia of the patellae.  

A May 1981 objective examination report noted that the Veteran had bilateral chondromalacia that was an ongoing problem.  

A June 1982 treatment entry noted that the Veteran complained of left knee pain.  The assessment included chondromalacia of the left patella.  

A September 1982 entry reported that the Veteran was seen for follow-up of chondromalacia of the left patella.  The assessment was chondromalacia.  

A January 1983 entry indicated that the Veteran complained of diagnosed retropatellar knee pain since 1977, with the left greater than the right.  The impression was chondromalacia of the patellae.  Physical profile reports dated in June 1982 and September 1982 related that the Veteran had left knee pains.  A January 1983 physical profile reported noted that the Veteran had chondromalacia of the right patella.  

A March 1983 treatment entry indicated that the Veteran complained of chronic, bilateral chondromalacia of the patellae.  It was noted that the Veteran had a marked history of reported visits for such problems as well as consultations.  The assessment was bilateral chondromalacia of the patellae since 1978.  A March 1983 consultation report indicated that the Veteran had a five-year history of knee pain, both retropatellar and infrapatellar.  It was noted that X-rays showed mild lateral tilt of the patellae, with otherwise no osseous abnormality.  The impression was bilateral chondromalacia of the patellae.  A March 1983 physical profile board report indicated that the Veteran had chondromalacia of the patellae of both knees.  

A May 1983 treatment entry noted that the Veteran had chondromalacia of the patellae and that he requested a refill of his Motrin.  May 1983 physical profile reports indicated that the Veteran had painful knees with chondromalacia of the patellae.  

Post-service private and VA treatment entries indicate that the Veteran was treated for variously diagnosed right and left knee problems such as a fracture of the right femur (in April 1984); bilateral knee pain; a right knee sprain; a tear of the medial meniscus of the left knee; a medial meniscal tear of the right knee; and degenerative joint disease of both knees. 

A June 2008 VA orthopedic examination report included a notation that the Veteran's claim file was reviewed.  The diagnosis was degenerative joint disease of both knees documented on X-rays.  The examiner discussed the Veteran's medical history in some detail.  The examiner commented that the Veteran's current bilateral knee problems were less likely as not (less than 50/50 probability) caused by or a result of his military service in the 1980s.  The examiner reported that there was no documented history of knee problems from the Veteran's period of service until recent 2007 arthroscopies.  It was noted that the Veteran had worked as a lineman repairing power lines for many years without complaints or restrictions on the job until recently.  The examiner indicated that, essentially, there was a lack of documented continuity of care from 1983 to 2007 for knee problems.  The examiner stated that the Veteran currently had severe degenerative arthritis of both knees.  The examiner, inexplicably, failed to address the issue of whether or not chondromalacia is a chronic disability.

A November 2008 treatment entry from J. W. Keeling, M.D., indicated that the Veteran had applied for a service-connected injury dating back to 1982 and 1983.  Dr. Keeling stated that he saw the Veteran back then, but that he did not have his notes from that period.  Dr. Keeling stated that the Veteran was not seen again until 2001.  The assessment was right knee pain, with resolution of the right olecranon bursitis. 

A September 2009 treatment report from Dr. Keeling indicated that he had been presented with medical records of the Veteran from his fracture of the right knee in 1984, and his physical therapy at his office from 1984 to 1985, from another physician.  Dr. Keeling stated that he saw the Veteran during that period when he was covering for the other physician.  Dr. Keeling stated that he treated the Veteran in 1987 and noted that he had right knee pain and arthritic changes, more medially.  Dr. Keeling reported that he performed an arthroscopy of the Veteran's right knee in May 2007.  Dr. Keeling commented that after reviewing the records as provided by the Veteran, he thought there was continuous documentation of right knee pain, progressive arthritis, and degenerative joint disease from 1984 onward.  

A January 2011 report from Dr. Keeling noted that the Veteran had documented problems with his right knee and left knee while in military service, with diagnoses of bilateral chondromalacia of the knees and bilateral knee pain.  Dr. Keeling stated that about six months after the Veteran's separation from service, he sustained a fracture of the right femur which was treated by himself and another physician.  It was noted that the Veteran's right femur healed well.  Dr. Keeling stated that he reviewed the medical, surgical, family, social, medication, drug allergy, and anesthesia histories for the Veteran.  The diagnosis was bilateral degenerative joint disease of the knees.  Dr. Keeling commented that it was more likely than not that the Veteran had bilateral degenerative joint disease of the knees that were not greatly affected by the injury to the right femur.  

A March 2012 VA orthopedic examination report noted that the Veteran's claim file was reviewed.  The diagnosis was degenerative arthritis of the bilateral knees.  The examiner discussed the Veteran's medical history in some detail.  The examiner commented that the Veteran's current degenerative joint disease of the bilateral knees was less likely than not (less than 50/50 probability) related to the treatment of knee pain noted in military service.  The examiner reported that chondromalacia was due to changes of the deepest layers of cartilage, causing blistering of the surface cartilage.  It was noted that the pattern of cartilage damage seen with chondromalacia was distinct from the degeneration seen in arthritis, and that the damage from chondromalacia was capable of repair, unlike that seen with arthritis.  

A December 2013 statement from Dr. Keeling noted that the Veteran had been a patient of his for many years.  Dr. Keeling reported that he had reviewed copies of the Veteran's complete medical file.  It was noted that the Veteran had documented problems of chondromalacia of the patella while in the military.  Dr. Keeling stated that chondromalacia of the patella was usually a self-limiting problem and that it usually responded to nonsteroidal anti-inflammatory medications, rest, and some limited exercises.  Dr. Keeling indicated that the Veteran had continued pain in the knees despite limited work activities and medications during service.  It was noted that, after the Veteran's discharge from the service, he sustained a (right) femoral fracture, but his knee pain continued.  

Dr. Keeling commented that after reviewing the records, he felt the Veteran sustained an injury to the articular cartilage of the right knee while in the military that was labeled as chondromalacia of the patella and the diagnosis was continued despite the continued knee pain.  Dr. Keeling maintained that he felt the Veteran had developed degenerative joint disease of the right knee related to traumatic arthritis from his military service.  Dr. Keeling stated that the Veteran had mild degenerative joint disease of the left knee, but not nearly as severe and debilitating as on the right side, and without the obvious bow-leg position of the right knee. 

The probative value of medical opinion evidence "is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators . . ."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The determination of credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  


There are two negative opinions of record pursuant to respective June 2008 and March 2012 VA orthopedic examination reports.  At the June 2008 VA orthopedic examination, the examiner commented that that the Veteran's current bilateral knee problems were less likely as not caused by or a result of his military service in the 1980s.  The examiner reported that there was no documented history of knee problems from the Veteran's period of service until recent 2007 arthroscopies.  However, the Veteran's claim file clearly indicates that he was treated for both right knee and left knee problems on multiple occasions from the time of his discharge from service in 1983 until 2007.  Additionally, the VA examiner did not specifically address the Veteran's reports that he suffered from bilateral knee problems during his period of service and continuous bilateral knee symptomatology since service.  The Veteran is competent to report bilateral knee problems during service and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Additionally, the examiner, pursuant to the March 2012 VA orthopedic examination report, maintained that the Veteran's current degenerative joint disease of the bilateral knees was less likely than not related to the treatment of knee pain noted in military service.  The examiner reported the pattern of cartilage damage seen with chondromalacia was distinct from the degeneration seen in arthritis, and that the damage from chondromalacia was capable of repair, unlike that seen with arthritis.  The VA examiner did not specifically address the Veteran's reports of bilateral knee problems during and since service.  See Davidson, supra.  Additionally, although the examiner indicated that chondromalacia was distinct from degenerative arthritis, he did not address whether any other current bilateral knee problems were related to the Veteran's period of service.  Therefore, the Board finds that the opinions provided by the examiners, respectively, pursuant to the June 2008 and March 2012 VA examination reports, are of less probative value in this matter.  

There are also positive medical opinions of record from Dr. Keeling.  In a January 2011 report, Dr. Keeling noted that the Veteran had documented problems with his right knee and left knee while in military service, with diagnoses of bilateral chondromalacia of the knees and bilateral knee pain.  The diagnosis was bilateral degenerative joint disease of the knees.  Dr. Keeling commented that it was more likely than not that the Veteran had bilateral degenerative joint disease of the knees that were not greatly affected by the injury to the right femur.  Additionally, in a December 2013 statement, after reviewing the Veteran's records, Dr. Keeling maintained that he felt the Veteran had developed degenerative joint disease of the right knee related to traumatic arthritis from his military service.  

Although, Dr. Keeling only specifically related the Veteran's current right knee disability to his period of service, his January 2011 report and December 2013 statement are more consistent with the evidence of record.  Therefore, the Board finds that Dr. Keeling's opinions, at least as to the etiology of the Veteran's right knee disability, are more probative in this matter.  See Wensch v. Principi, 15 Vet. App. 362 (2001).  

The medical evidence shows that the Veteran was treated for right knee and left knee problems throughout his period of service.  The Veteran currently has bilateral knee disabilities.  A probative opinion from Dr. Keeling specifically relates the Veteran's current right knee disability to his period of service.  Dr. Keeling has also referred to the Veteran's documented problems with his right knee and left knee while in the military service, with diagnoses of bilateral chondromalacia of the knees and bilateral knee pain.  Additionally, the Veteran is competent to report right and left knee problems in service, continuous right and left knee symptomatology since service, and current symptoms that form the basis for diagnosis of disability.  See Davidson at 1313.  Moreover, the Board finds that the Veteran's reports as to having right and left knee problems in service and since service are credible.  See also Jandreau v. Nicholson, 492 F.3d 1372 (2007).  

In light of the problems with the June 2008 and March 2012 VA orthopedic examinations reports, the Board cannot conclude that the preponderance of the evidence is against the claim for service connection for bilateral knee disabilities.  

Resolving any doubt in the Veteran's favor, the Veteran has bilateral knee disabilities that had their onset during his period of service.  Service connection for bilateral knee disabilities is warranted.  


ORDER

Service connection for bilateral knee disabilities is granted.  



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


